TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00666-CR
NO. 03-05-00667-CR




Thomas Eugene Matthews, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NOS. 56774 & 57046, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Thomas Matthews seeks to appeal from judgments of conviction for possession of
cocaine and failure to appear.  The trial court has certified that these are plea bargain cases and
Matthews has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeals are dismissed.  See
id. rule 25.2(d).
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   October 21, 2005
Do Not Publish